

116 S4218 IS: Coronavirus EGC Extension Act
U.S. Senate
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4218IN THE SENATE OF THE UNITED STATESJuly 20, 2020Mr. Tillis introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo temporarily prevent emerging growth companies from losing their status during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus EGC Extension Act. 2.Extension of emerging growth company designation(a)In generalAny issuer that was an emerging growth company during the entire period beginning on March 13, 2020, and ending on the date of enactment of this Act shall be deemed an emerging growth company until the later of—(1)the date that is 1 year after the date of enactment of this Act;(2)the end of the incident period for the emergency declared by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19); and(3)the date on which the issuer would cease being an emerging growth company absent the application of this section.(b)DefinitionsIn this section, the terms emerging growth company and issuer have the meanings given those terms in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c).